                                               Entered on Docket
                                               June 11, 2020
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA



 1   Charles P. Maher (SBN 124748)
     Jeffrey L. Fillerup (SBN 120543)             The following constitutes the order of the Court.
 2   RINCON LAW, LLP                              Signed: June 11, 2020
     200 California St., Ste. 400
 3
     San Francisco, CA 94111
 4   Tel: 415-840-4199
     Fax: 415-680-1712
 5   cmaher@rinconlawllp.com
                                                  ______________________________________________
 6   Counsel for                                  Roger L. Efremsky
     Marlene G. Weinstein,                        U.S. Bankruptcy Judge
 7   Chapter 7 Trustee

 8                             UNITED STATES BANKRUPTCY COURT

 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                        OAKLAND DIVISION

11   In re                                               Case No. 17-40327 RLE
                                                         Chapter 7
12   INDEPENDENT ADOPTION CENTER,
                                                         Date: June 10, 2020
13                  Debtor.                              Time: 2:00 p.m.
                                                         Place: 1300 Clay Street, 2nd Floor,
14                                                              Oakland, CA 94612
                                                                Hon. Roger L. Efremsky
15

16

17
     ORDER GRANTING MOTION FOR GOOD FAITH SETTLEMENT DETERMINATION
18            IN CONNECTION WITH KUHL/WRIXON SETTLEMENTS

19

20           On May 4, 2020, Marlene G. Weinstein (“Trustee”) filed a Motion for Good Faith Settlement
21   Determination (Doc#274) in connection with the Trustee’s settlement of two adversary proceedings:
22   Weinstein v. Ann Wrixon (A.P. No. 19-04010 RLE) and Weinstein v. Gregory S. Kuhl (A.P. No. 17-
23   04020 RLE). No opposition was filed. The motion came on for hearing via a Zoom hearing on
24   June 10, 2020 at 2:00 p.m. Based on the Trustee’s motion, the lack of any opposition, and for good
25   cause appearing:
26           IT IS HEREBY ORDERED that the motion (Doc#274) is granted. The settlements with
27   Mr. Kuhl and Ms. Wrixon (which settlements were approved by the Court on May 7, 2020
28   (Doc#278)), are good faith settlements under Section 877.6 of the California Code of Civil

Case: 17-40327     Doc# 320     Filed: 06/11/20    Entered: 06/11/20 15:41:02       Page 1 of 3       1
 1   Procedure, and they are entitled to all of the protections to which a good faith settlement

 2   determination is entitled under Section 877.6(c) of the California Code of Civil Procedure.

 3                                        **END OF ORDER**

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 17-40327    Doc# 320      Filed: 06/11/20    Entered: 06/11/20 15:41:02       Page 2 of 3    2
 1                                **COURT SERVICE LIST**

 2   NO MAIL SERVICE REQUIRED

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 17-40327   Doc# 320   Filed: 06/11/20   Entered: 06/11/20 15:41:02   Page 3 of 3
